      Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 1 of 42




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


RYAN BIBB, Individually and On Behalf   Case No.
of All Others Similarly Situated,
                                        CLASS ACTION COMPLAINT FOR
                          Plaintiff,    VIOLATIONS OF THE FEDERAL
                                        SECURITIES LAWS
             v.

SESEN BIO, INC., THOMAS R.              JURY TRIAL DEMANDED
CANNELL, and MONICA FORBES,

                          Defendants.
            Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 2 of 42




       Plaintiff Ryan Bibb (“Plaintiff”), individually and on behalf of all others similarly situated,

by and through his attorneys, alleges the following upon information and belief, except as to those

allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

information and belief is based upon, among other things, his counsel’s investigation, which

includes without limitation: (a) review and analysis of regulatory filings made by Sesen Bio, Inc.

(“Sesen Bio” or the “Company”) with the United States (“U.S.”) Securities and Exchange

Commission (“SEC”); (b) review and analysis of press releases and media reports issued by and

disseminated by Sesen Bio; and (c) review of other publicly available information concerning

Sesen Bio.

                         NATURE OF THE ACTION AND OVERVIEW

       1.       This is a class action on behalf of persons and entities that purchased or otherwise

acquired Sesen Bio securities between December 21, 2020 and August 17, 2021, inclusive (the

“Class Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange

Act of 1934 (the “Exchange Act”).

       2.       Sesen Bio is a late-stage clinical company that purports to advance targeted fusion

protein (“TFP”) therapeutics for cancer treatments. Its most advanced product candidate is

Vicineum (VB4-845), a locally administered TFP developed as a treatment of bacillus Calmette-

Guérin (“BCG”)-unresponsive non-muscle invasive bladder cancer (“NMIBC”). Sensen Bio

reported preliminary efficacy data from its ongoing Phase 3 clinical trial for Vicineum, the VISTA

trial, in August 2019.

       3.       On December 21, 2020, the Company announced that it had submitted its Biologics

License Application (“BLA”) to the U.S. Food and Drug Administration (“FDA”) for Vicineum

for the treatment of BCG-unresponsive NMIBC.




                                                 1
            Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 3 of 42




       4.       On August 13, 2021, Sesen Bio announced that the FDA declined to approve its

BLA for Vicineum in its current form. The FDA provided certain “recommendations specific to

additional clinical/statistical data and analyses in addition to Chemistry, Manufacturing and

Controls (CMC) issues pertaining to a recent pre-approval inspection and product quality.”

       5.       On this news, the Company’s share price fell $2.80, or 57%, to close at $2.11 per

share on August 13, 2021, on unusually heavy trading volume.

       6.       Then, on August 16, 2021, Sesen Bio further revealed that “it appears that [the

Company] will need to do a clinical trial to provide the additional efficacy and safety data

necessary for the FDA to assess the benefit-risk profile, which is the basis for approval.” As a

result, the Company expected that it could not resubmit its BLA until 2023.

       7.       On this news, the Company’s share price fell $0.89, or 42%, to close at $1.22 per

share on August 16, 2021, on unusually heavy trading volume.

       8.       Then, on August 18, 2021, before the market opened, the health and medicine news

site STAT published an article entitled “Sesen Bio trial of cancer drug marked by misconduct and

worrisome side effects, documents show.” Citing “hundreds of pages of internal documents” and

“three people familiar with the matter,” the article detailed that the clinical trial for Vicineum was

“marked by thousands of violations of study rules, damning investigator conduct, and worrying

signs of toxicity the company did not publicly disclose.”

       9.       On this news, the Company’s share price fell $0.20, or 13%, to close at $1.31 per

share on August 18, 2021, on unusually heavy trading volume.

       10.      Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that Sesen




                                                  2
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 4 of 42




Bio’s clinical trial for Vicineum had more than 2,000 violations of trial protocol, including 215

classified as “major”; (2) that three of Sesen Bio’s clinical investigators were found guilty of

“serious noncompliance,” including “back-dating data”; (3) that Sesen Bio had submitted the

tainted data in connection with the BLA for Vicineum; (4) that Sesen Bio’s clinical trials showed

that Vicineum leaked out into the body, leading to side effects including liver failure and liver

toxicity, and increasing the risks for fatal, drug-induced liver injury; (5) that, as a result of the

foregoing, the Company’s BLA for Vicineum was not likely to be approved; (6) that, as a result

of the foregoing, there was a reasonable likelihood that Sesen Bio would be required to conduct

additional trials to support the efficacy and safety of Vicineum; and (7) that, as a result of the

foregoing, Defendants’ positive statements about the Company’s business, operations, and

prospects were materially misleading and/or lacked a reasonable basis.

       11.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       12.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

       13.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       14.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,




                                                 3
          Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 5 of 42




including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District.

        15.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES

        16.     Plaintiff Ryan Bibb, as set forth in the accompanying certification, incorporated by

reference herein, purchased Sesen Bio securities during the Class Period, and suffered damages as

a result of the federal securities law violations and false and/or misleading statements and/or

material omissions alleged herein.

        17.     Defendant Sesen Bio is incorporated under the laws of Delaware with its principal

executive offices located in Cambridge, Massachusetts. Sesen Bio’s common stock trades on the

NASDAQ under the symbol “SESN.”

        18.     Defendant Thomas R. Cannell (“Cannell”) was the Chief Executive Officer

(“CEO”) of Sesen Bio at all relevant times.

        19.     Defendant Monica Forbes (“Forbes”) was the Chief Financial Officer (“CFO”) of

Sesen Bio at all relevant times.

        20.     Defendants Cannell and Forbes (collectively the “Individual Defendants”), because

of their positions with the Company, possessed the power and authority to control the contents of

the Company’s reports to the SEC, press releases and presentations to securities analysts, money

and portfolio managers and institutional investors, i.e., the market. The Individual Defendants

were provided with copies of the Company’s reports and press releases alleged herein to be

misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent


                                                 4
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 6 of 42




their issuance or cause them to be corrected. Because of their positions and access to material non-

public information available to them, the Individual Defendants knew that the adverse facts

specified herein had not been disclosed to, and were being concealed from, the public, and that the

positive representations which were being made were then materially false and/or misleading. The

Individual Defendants are liable for the false statements pleaded herein.

                               SUBSTANTIVE ALLEGATIONS

                                           Background

       21.     Sesen Bio is a late-stage clinical company that purports to advance TFP

therapeutics for cancer treatments. Its most advanced product candidate is Vicineum (VB4-845),

a locally administered TFP developed as a treatment of BCG-unresponsive NMIBC. Sensen Bio

reported preliminary efficacy data from its ongoing Phase 3 clinical trial for Vicineum, the VISTA

trial, in August 2019.

                               Materially False and Misleading
                          Statements Issued During the Class Period

       22.     The Class Period begins on December 21, 2020. On that day, Sesen Bio announced

that it had submitted a “completed Biologics License Application” to the FDA for Vicineum. In a

press release, the Company stated, in relevant part:

       Sesen Bio (Nasdaq: SESN), a late-stage clinical company developing targeted
       fusion protein therapeutics for the treatment of patients with cancer, today
       announced submission of the completed Biologics License Application (BLA) to
       the FDA for Vicineum for the treatment of high-risk, BCG-unresponsive non-
       muscle invasive bladder cancer (NMIBC) on December 18, 2020.

       Within 60 days after receipt of the completed application, the FDA will issue a
       decision to the Company on the acceptance of the filing, and whether the BLA has
       received Priority Review (six-month target PDUFA date) under its existing Fast
       Track designation.

       The BLA is supported by the pivotal Phase 3 VISTA trial, which the Company
       believes demonstrates a strong benefit-risk profile. The BLA also includes positive



                                                 5
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 7 of 42




       chemistry, manufacturing and controls (CMC) data that the Company believes
       validates the analytical comparability between clinical and commercial supply.

       “There remains a significant unmet need for high-risk NMIBC, and we believe the
       differentiated clinical profile of Vicineum will provide a best-in-class option for
       physicians and their patients,” said Dr. Thomas Cannell, president and chief
       executive officer of Sesen Bio. “Our strong non-clinical and clinical data, in
       addition to our positive comparability data, give us confidence in the regulatory
       path forward. I would like to thank the entire Sesen Bio team and our regulatory
       and manufacturing partners for their tireless dedication in helping us to complete
       the BLA submission. We look forward to continuing our regulatory progress by
       submitting a Marketing Authorization Application in Europe, which we anticipate
       in early 2021.”

       23.    On February 1, 2021, Sesen Bio announced that it had a “productive Application

Orientation Meeting” with the FDA regarding the BLA for Vicineum. In a press release, the

Company stated, in relevant part:

       Sesen Bio (Nasdaq: SESN), a late-stage clinical company developing targeted
       fusion protein therapeutics for the treatment of patients with cancer, today reported
       that on January 29, 2021 the Company participated in a productive Application
       Orientation Meeting with the FDA regarding its Biologic License Application
       (BLA) for Vicineum, for the treatment of BCG-unresponsive non-muscle invasive
       bladder cancer (NMIBC).

       After the Company submitted its BLA to the FDA in December 2020, Sesen Bio
       was invited to participate in an Application Orientation Meeting, which is available
       in certain Center for Drug Evaluation and Research (CDER) review divisions, at
       the review team’s discretion, for priority applications where early action is expected
       and/or desired. The objectives of an Application Orientation Meeting include
       familiarizing the FDA with application datasets, discussing scientific aspects
       including clinical risk-benefit, and establishing early communication between
       applicants and the FDA.

       “We are very pleased with the outcome of Friday’s 90-minute meeting with the
       FDA,” said Dr. Thomas Cannell, president and chief executive officer of Sesen Bio.
       “We continue to believe Vicineum has a favorable risk-benefit profile which
       positions it to be best-in-class, and we are encouraged by the high level of time and
       engagement the FDA has demonstrated toward our review. We look forward to
       continuing to work with the FDA to expeditiously bring Vicineum to the market.”

       24.    On February 16, 2021, Sesen Bio announced that the FDA had accepted the

Company’s BLA for Vicineum and granted priority review. In a press release, the Company stated:



                                                 6
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 8 of 42




       Sesen Bio (Nasdaq: SESN), a late-stage clinical company developing targeted
       fusion protein therapeutics for the treatment of patients with cancer, announced
       today that the U.S. Food and Drug Administration (FDA) accepted for filing the
       Company’s Biologics License Application (BLA) for Vicineum for the treatment
       of high-risk, BCG-unresponsive non-muscle invasive bladder cancer (NMIBC),
       and granted the application Priority Review. In addition, the FDA stated that it is
       not currently planning to hold an advisory committee meeting to discuss the BLA
       for Vicineum.

                                        *      *       *

       With Priority Review, the anticipated target Prescription Drug User Fee Act
       (PDUFA) date for a decision on the BLA is August 18, 2021.

       “We have been meeting with the FDA regularly for the past two years on the
       application for Vicineum,” said Dr. Thomas Cannell, president and chief executive
       officer of Sesen Bio. “We understand the FDA’s position and guidance very clearly
       and have found the review process to be collaborative and engaging. With these
       critical FDA decisions, we have reached an inflection point for the Company. In
       addition to a clear regulatory path forward, we have continued to strengthen our
       balance sheet in preparation for the potential launch of a product we believe
       represents a significant advancement over available therapies. We remain focused
       on the patient and our mission to save and improve lives and expect to continue to
       make progress around the world in the coming months.”

       25.       On March 15, 2021, Sesen Bio announced its fourth quarter and full year 2020

financial results as well as “significant regulatory and commercial readiness progress” for

Vicineum. In a press release, the Company stated:

       We continue to make tremendous progress on our regulatory path with potential
       US approval later this year,” said Dr. Thomas Cannell, president and chief
       executive officer of Sesen Bio. “Our talented and growing team is laser-focused on
       bringing a best-in-class treatment to the market that has the potential to improve
       patient outcomes while reducing healthcare costs. With a strong balance sheet and
       clear regulatory path forward in both the US and Europe, we are positioned to fully
       realize the potentially significant global opportunity for Vicineum. We expect 2021
       to be a transformative year for Sesen Bio and the patients we serve.”

       US and European Regulatory Update

       US:

             •   On February 12, 2021, Sesen Bio received notice from the FDA that the
                 BLA for Vicineum for the treatment of BCG-unresponsive NMIBC was
                 accepted for filing as of February 16th and granted Priority Review.


                                               7
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 9 of 42




                 The FDA set an accelerated 6-month target Prescription Drug User Fee Act
                 (PDUFA) date of August 18, 2021 for a decision on the BLA. The FDA
                 also stated that they are not currently planning to hold an advisory
                 committee meeting to discuss the BLA for Vicineum.

                                           *       *        *

       Commercial Update

             •   In October 2020, Sesen Bio entered into an exclusive agreement with
                 Cardinal Health for third-party logistics (3PL) and specialty pharmacy
                 distribution services for Vicineum for the treatment of BCG-
                 unresponsive NMIBC in the US. As part of the agreement, Cardinal
                 Health will provide comprehensive end-to-end 3PL, order-to-cash
                 management and specialty pharmaceutical distribution services to Sesen
                 Bio in support of commercialization in the US. In addition to Fujifilm and
                 Baxter, the Cardinal Health relationship completes the selection of major
                 supply chain partners in support of the commercial distribution of
                 Vicineum, if approved. The Company believes that the supply chain will be
                 ready to support the potential commercial launch of Vicineum with product
                 supply available in Urology clinics by the fourth quarter of 2021.

       26.       Also on March 15, 2021, Sesen Bio filed its annual report on Form 10-K for the

period ended December 31, 2020 (the “2020 10-K”), affirming the previously reported financial

results. Regarding the safety and efficacy of Vicineum, the 2020 10-K purported to warn:

       If clinical trials of Vicineum for the treatment of BCG-unresponsive NMIBC fail
       to demonstrate safety and efficacy to the satisfaction of the FDA or other foreign
       regulatory authorities or do not otherwise produce favorable results, we may
       incur additional costs or experience delays in completing, or ultimately be
       delayed or unable to complete, the development and commercialization of
       Vicineum for the treatment of BCG-unresponsive NMIBC.

       Before obtaining marketing approval from regulatory authorities for the sale of
       Vicineum for the treatment of BCG-unresponsive NMIBC, we must complete pre-
       clinical development and conduct extensive clinical trials to demonstrate the safety
       and efficacy of Vicineum in humans. Clinical testing is expensive, difficult to
       design and implement, can take many years to complete and is uncertain as to
       outcome. A failure of one or more clinical trials can occur at any stage of testing.
       The outcome of pre-clinical studies and early clinical trials may not be predictive
       of the success of later clinical trials, and preliminary results of a clinical trial do not
       necessarily predict final results. Moreover, pre-clinical and clinical data are often
       susceptible to varying interpretations and analyses, and many companies that have
       believed their product candidates performed satisfactorily in pre-clinical studies



                                                   8
        Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 10 of 42




       and clinical trials have nonetheless failed to obtain marketing approval of their
       product candidates.

       27.     The 2020 10-K further stated that Vicineum “may cause undesirable side effects”

that could, among other things, prevent regulatory approval. Specifically, the 2020 10-K stated:

       Vicineum for the treatment of BCG-unresponsive NMIBC may cause
       undesirable side effects, serious adverse events or have other properties that
       could delay or halt clinical trials, delay or prevent its regulatory approval, limit
       the commercial profile of its labeling, if approved, or result in significant negative
       consequences following any marketing approval.

       Undesirable side effects or serious adverse events caused by Vicineum for the
       treatment of BCG-unresponsive NMIBC could cause us or regulatory authorities to
       interrupt, delay or halt respective clinical trials and could result in a restrictive label
       or the delay or denial of regulatory approval by the FDA or other comparable
       foreign regulatory authorities.

       There were no Grade 4 or Grade 5 serious adverse events that were considered by
       the clinical investigators to be related to Vicineum during the Phase 1 and Phase 2
       clinical trials of Vicineum for the treatment of NMIBC BCG failures. There was
       one Grade 5 serious adverse event, or death, which was determined by the clinical
       investigator to be unrelated to Vicineum. The most common reported treatment-
       related adverse events were an abnormally frequent passage of small amounts of
       urine, blood in the urine and painful urination, the majority of which were
       considered to be mild or moderate in severity. No patients discontinued treatment
       due to a Vicineum-related adverse event during the Phase 1 and Phase 2 clinical
       trials.

       As of the May 29, 2019 data cutoff date, in patients across all cohorts (n=133) of
       our Phase 3 VISTA Trial of Vicineum for the treatment of BCG-unresponsive
       NMIBC, 88% experienced at least one adverse event, with 95% of adverse events
       being Grade 1 or 2. The most commonly reported treatment-related adverse events
       were dysuria (14%), hematuria (13%) and urinary tract infection (12%) - all of
       which are consistent with the profile of bladder cancer patients and the use of
       catheterization for treatment delivery. These adverse events were determined by
       the clinical investigators to be manageable and reversible, and only four patients
       (3%) discontinued treatment due to an adverse event. Serious adverse events,
       regardless of treatment attribution, were reported in 14% of patients. There were
       four treatment-related serious adverse events reported in three patients including
       acute kidney injury (Grade 3), pyrexia (Grade 2), cholestatic hepatitis (Grade 4)
       and renal failure (Grade 5). There were no age-related increases in adverse events
       observed in the VISTA Trial.

       In addition, side effects and serious adverse events or further safety or toxicity
       issues that we may experience in our clinical trials or in post-marketing experience


                                                   9
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 11 of 42




        could lead to the FDA's or other comparable foreign regulatory authority's
        imposition of a REMS or other post-marketing obligations, which could hinder us
        from generating revenues or achieving profitability. Results of our clinical trials
        could reveal an unacceptably high severity and prevalence of side effects or
        serious adverse events. As a result, our clinical trials could be suspended or
        terminated and the FDA or comparable foreign regulatory authorities could
        order us to cease further development or deny approval of Vicineum for the
        treatment of BCG-unresponsive NMIBC. The related drug-side effects or serious
        adverse events in our clinical trials could affect clinical trial patient recruitment or
        the ability of enrolled patients to complete the clinical trial or result in potential
        product liability claims.

        28.       The 2020 10-K also contained certifications pursuant to the Sarbanes-Oxley Act of

2002 (“SOX”) signed by Defendants Cannell and Forbes attesting to, among other things, the

disclosure of all material facts.

        29.       On May 4, 2021, Sesen Bio issued a press release entitled “Sesen Bio Announces

Commercial Launch Readiness Progress as the Company Approaches the Potential Approval and

Launch of Vicineum,”

        Sesen Bio (Nasdaq: SESN), a late-stage clinical company developing targeted
        fusion protein therapeutics for the treatment of patients with cancer, today
        announced the expansion of its leadership team with the appointment of
        experienced commercial industry leader, Lisa LaMond, as Vice President, Sales
        and Corporate Systems. The Company also announced its engagement of leading
        contract sales organization (CSO), Syneos Health, for field sales support and
        execution in the US for Vicineum.

        30.       On May 10, 2021, Sesen Bio announced its first quarter 2021 financial results and

a commercial launch readiness update for Vicineum in a press release, stating in relevant part:

        US:

              •   In February 2021, Sesen Bio received notice from the FDA that the
                  BLA for Vicineum was accepted for filing. Along with the acceptance,
                  the Company was granted Priority Review with a target PDUFA date of
                  August 18, 2021 for a decision on the BLA. The FDA also stated that an
                  advisory committee meeting was not currently planned to discuss the BLA.

                                           *       *       *




                                                  10
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 12 of 42




        Commercial Update

              •   The Company continues to build its commercial organization with key
                  leadership appointments and a partnership with a leading contract
                  sales organization (CSO), Syneos Health, as it prepares for the
                  anticipated commercial launch of Vicineum in the US in 3Q 2021. Sesen
                  Bio has begun to hire key commercial roles and has entered into a
                  partnership with Syneos Health who will provide speed and logistical
                  support in the hiring and deployment of the sales force. The sales force will
                  include 35 sales representatives across four regions to target approximately
                  2,000 high prescribers of BCG.

        31.       Also on May 10, 2021, Sesen Bio filed its quarterly report on Form 10-Q for the

period ended March 31, 2021, affirming the previously reported financial results. The report

incorporated by reference the risk factors included in the 2020 10-K and contained SOX

certifications signed by Defendants Cannell and Forbes attesting to, among other things, the

disclosure of all material facts.

        32.       On July 14, 2021, Sesen Bio announced that it had a “productive Late-Cycle

Meeting” with the FDA. In a press release, the Company stated, in relevant part:

        Sesen Bio (Nasdaq: SESN), a late-stage clinical company developing targeted
        fusion protein therapeutics for the treatment of patients with cancer, today
        announced that on July 13, 2021, the Company participated in a productive Late-
        Cycle Meeting with the U.S. Food and Drug Administration (FDA) regarding the
        Company’s Biologics License Application (BLA) for Vicineum for the treatment
        of BCG-unresponsive non-muscle invasive bladder cancer (NMIBC) currently
        under Priority Review with a target Prescription Drug User Fee Act (PDUFA) date
        of August 18, 2021.

        The Late-Cycle Meeting is held late in the BLA review process between members
        of the FDA review team and the applicant to discuss the status of the review. The
        purpose of the meeting is to share information, discuss any substantive review items
        identified to date and to discuss the objectives for the remainder of the review. The
        meeting does not address the final regulatory decision for the application.

        “We are very pleased with the outcome of the Late-Cycle Meeting and continue to
        feel encouraged by the level of engagement from the FDA in our ongoing
        discussions regarding the BLA for Vicineum,” said Dr. Thomas Cannell, president
        and chief executive officer of Sesen Bio. “We understand the FDA’s position on
        the remaining review items and anticipate a successful resolution of these matters
        prior to the target PDUFA date. We remain focused on the patient and bringing a


                                                   11
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 13 of 42




        differentiated product to market that has the potential to improve patient outcomes
        while reducing overall healthcare costs.”

        Key Review Updates Include:

              •   The Company and the FDA discussed remaining questions related to
                  manufacturing facilities inspection, product quality information requests
                  and additional information related to chemistry, manufacturing and controls
                  (CMC), and agreed upon a timeline for supporting information to be
                  submitted.

              •   No Discipline Review letters have been issued to date.

              •   The FDA confirmed that there is no Advisory Committee meeting planned
                  at this time.

              •   No issues related to risk management have been identified to date.

              •   No post-marketing requirements, including a confirmatory trial, have been
                  identified as necessary at this time.

              •   The Company and the FDA discussed clinical trial and manufacturing post-
                  marketing commitments required at this time.

              •   The FDA’s review of the BLA is ongoing and the Company believes the
                  BLA remains on track for an anticipated regulatory decision by August 18,
                  2021, the target PDUFA date.

        33.       On July 26, 2021, Sesen Bio announced “significant commercial progress” as it

“approache[d] the potential approval and launch of Vicineum.” In a press release, the Company

stated, in relevant part:

        “We are thrilled to have this experienced commercial team on board at Sesen Bio
        to build capabilities as we approach the potential commercial launch of Vicineum
        in the US market,” said Patricia Drake, chief commercial officer of Sesen Bio.
        “They have made incredible progress across the core functions of sales, marketing
        and market access. We also believe our network of Urology and Uro-oncology
        KOL speakers will play an integral role in allowing us to educate their peers about
        Vicineum, which we believe will be a new tool in their practices to serve a large
        unmet medical need in NMIBC.”

        The Company has completed the hiring of ~25 talented internal employees to
        support the Company cross-functionally, as well as the hiring of 34 of 35 sales
        representatives as part of the contract sales organization, which will be deployed
        across four customer-centric regions and will target approximately 2,000 high-


                                                  12
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 14 of 42




       prescribers of BCG to drive awareness, trial and adoption of Vicineum for the
       treatment of BCG-unresponsive NMIBC. If approved, promotional efforts will
       begin immediately, and the Company expects Vicineum product to be
       commercially available to physicians and patients in the fourth quarter of 2021.

       34.       On August 2, 2021, Sesen Bio announced that it had hired Amy Ponpipom as Vice

President, Assistant General Counsel in anticipation of the approval of Vicineum. In a press release

entitled “Sesen Bio Strengthens Leadership Team as the Company Approaches the Potential

Approval and Launch of Vicineum,” the Company stated, in relevant part:

       Sesen Bio (Nasdaq:SESN), a late-stage clinical company developing targeted
       fusion protein therapeutics for the treatment of patients with cancer, today
       announced the expansion of its leadership team in support of the Company’s
       transformation into a commercial-stage company with the hiring of Amy Ponpipom
       as Vice President, Assistant General Counsel. The Company’s Biologics License
       Application (BLA) for Vicineum for the treatment of BCG-unresponsive non-
       muscle invasive bladder cancer (NMIBC), the Company’s lead program, is
       currently under Priority Review with the US Food and Drug Administration (FDA)
       with a target Prescription Drug User Fee Act (PDUFA) date of August 18, 2021.

       “I am delighted to have Amy join the team here at Sesen Bio,” said Dr. Thomas
       Cannell, president and chief executive officer of Sesen Bio. “Her strong industry
       experience and deep expertise in commercialization activities will be invaluable as
       we continue to work toward our PDUFA date and the potential launch of Vicineum
       in the US. I am confident that Amy’s knowledge and skills will enable us to execute
       a world-class launch in order to fulfill our mission to save and improve the lives of
       patients.”

       35.       On August 9, 2021, Sesen Bio announced its second quarter 2021 financial results

and “significant global progress” for Vicineum in a press release, stating in relevant part:

       US:

             •   On July 13, 2021, Sesen Bio participated in a productive Late-Cycle
                 Meeting with the FDA regarding the BLA for Vicineum for the
                 treatment of BCG-unresponsive NMIBC. In the meeting, the FDA
                 confirmed that there is no Advisory Committee meeting planned at this
                 time, and that no post-marketing requirements, including a confirmatory
                 trial, have been identified at this time. Also in the meeting, the Company
                 and the FDA discussed remaining questions related to manufacturing
                 facility inspections, product quality information requests and additional
                 information related to chemistry, manufacturing and controls (CMC), and a
                 timeline to submit additional supporting information was agreed upon. The


                                                 13
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 15 of 42




                Company believes it remains on track for an FDA decision on its BLA for
                Vicineum by the target PDUFA date of August 18, 2021.

        36.     Also on August 9, 2021, Sesen Bio filed its quarterly report on Form 10-Q for the

period ended June 30, 2021, affirming the previously reported financial results. The report

incorporated by reference the risk factors included in the 2020 10-K and contained SOX

certifications signed by Defendants Cannell and Forbes attesting to, among other things, the

disclosure of all material facts.

        37.     On August 11, 2021, Sesen Bio announced that it had hired John Knighton as Vice

President and Chief Compliance Officer in anticipation of the approval of Vicineum. In a press

release entitled “Sesen Bio Strengthens Executive Leadership Team as the Company Approaches

the Potential Approval and Commercial Launch of Vicineum,” the Company stated:

        Sesen Bio (Nasdaq: SESN), a late-stage clinical company developing targeted
        fusion protein therapeutics for the treatment of patients with cancer, today
        announced the expansion of its executive leadership team in support of the
        Company’s continued transformation into a commercial-stage company with the
        hiring of John Knighton as Vice President and Chief Compliance Officer, effective
        August 16, 2021. The Company’s Biologics License Application (BLA) for
        Vicineum for the treatment of BCG-unresponsive non-muscle invasive bladder
        cancer (NMIBC), the Company’s lead program, is currently under Priority Review
        with the US Food and Drug Administration (FDA) with a target Prescription Drug
        User Fee Act (PDUFA) date of August 18, 2021.

        “At Sesen Bio, we believe a strong culture of compliance is a source of
        competitive advantage, because a thorough understanding of laws and regulatory
        guidance allows us to fully explore innovative commercial models and
        strategies,” said Dr. Thomas Cannell, president and chief executive officer of Sesen
        Bio. “This enables us to do the right thing while maximizing launch uptake of
        Vicineum. As we near our PDUFA date, I am confident that John’s extensive
        experience in establishing compliance programs and enabling the implementation
        of innovative commercial model elements will further position us to execute a
        world-class launch.”

        38.     The above statements identified in ¶¶ 22-37 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business, operations,

and prospects. Specifically, Defendants failed to disclose to investors: (1) that Sesen Bio’s clinical


                                                 14
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 16 of 42




trial for Vicineum had more than 2,000 violations of trial protocol, including 215 classified as

“major”; (2) that three of Sesen Bio’s clinical investigators were found guilty of “serious

noncompliance,” including “back-dating data”; (3) that Sesen Bio had submitted the tainted data

in connection with the BLA for Vicineum; (4) that Sesen Bio’s clinical trials showed that Vicineum

leaked out into the body, leading to side effects including liver failure and liver toxicity, and

increasing the risks for fatal, drug-induced liver injury; (5) that, as a result of the foregoing, the

Company’s BLA for Vicineum was not likely to be approved; (6) that, as a result of the foregoing,

there was a reasonable likelihood that Sesen Bio would be required to conduct additional trials to

support the efficacy and safety of Vicineum; and (7) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.

                                   The Truth Begins to Emerge

       39.     On August 13, 2021, Sesen Bio announced that the FDA declined to approve its

BLA for Vicineum in its current form. The FDA provided certain “recommendations specific to

additional clinical/statistical data and analyses in addition to Chemistry, Manufacturing and

Controls (CMC) issues pertaining to a recent pre-approval inspection and product quality.” In a

press release the Company stated:

       Sesen Bio (Nasdaq: SESN), a late-stage clinical company developing targeted
       fusion protein therapeutics for the treatment of patients with cancer, today
       announced that it received a Complete Response Letter (CRL) from the U.S. Food
       and Drug Administration (FDA) regarding its Biologics License Application
       (BLA) for Vicineum™ (oportuzumab monatox-qqrs) for the treatment of BCG-
       unresponsive non-muscle invasive bladder cancer (NMIBC).

       The FDA has determined that it cannot approve the BLA for Vicineum in its present
       form and has provided recommendations specific to additional clinical/statistical
       data and analyses in addition to Chemistry, Manufacturing and Controls (CMC)
       issues pertaining to a recent pre-approval inspection and product quality.




                                                 15
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 17 of 42




       “We are deeply disappointed by this unexpected result, and it is an unfortunate day
       for patients suffering from BCG-unresponsive NMIBC,” said Dr. Thomas Cannell,
       president, and chief executive officer of Sesen Bio. “We remain dedicated to our
       mission to save and improve the lives of patients by bringing new treatment options
       to patients, and we intend to work closely with the FDA to understand next steps.”

       The Company plans to request a Type A meeting as soon as possible with the FDA
       to discuss the next steps that are needed before the application may be approved.

       40.     On this news, the Company’s share price fell $2.80, or 57%, to close at $2.11 per

share on August 13, 2021, on unusually heavy trading volume.

       41.     On August 16, 2021, Sesen Bio held a conference call to discuss the CRL with

analysts and investors. During the call, Defendant Cannell revealed that “it appears that [Sesen

Bio] will need to do a clinical trial to provide the additional efficacy and safety data necessary for

the FDA to assess the benefit-risk profile, which is the basis for approval.” The Company would

request a Type A meeting with the FDA to discuss the study design, including the primary

endpoints and the sample size, to provide sufficient information to assess the benefit-risk profile

of Vicineum. As a result, the Company expected that it could not resubmit its BLA until 2023.

       42.     On this news, the Company’s share price fell $0.89, or 42%, to close at $1.22 per

share on August 16, 2021, on unusually heavy trading volume.

       43.     The above statements identified in ¶¶ 39 and 41 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business, operations,

and prospects. Specifically, Defendants failed to disclose to investors: (1) that Sesen Bio’s clinical

trial for Vicineum had more than 2,000 violations of trial protocol, including 215 classified as

“major”; (2) that three of Sesen Bio’s clinical investigators were found guilty of “serious

noncompliance,” including “back-dating data”; (3) that Sesen Bio had submitted the tainted data

in connection with the BLA for Vicineum; (4) that Sesen Bio’s clinical trials showed that Vicineum

leaked out into the body, leading to side effects including liver failure and liver toxicity, and



                                                 16
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 18 of 42




increasing the risks for fatal, drug-induced liver injury; and (5) that, as a result of the foregoing,

Defendants’ positive statements about the Company’s business, operations, and prospects were

materially misleading and/or lacked a reasonable basis.

                                    The Truth Fully Emerges

       44.     On August 18, 2021, before the market opened, STAT published an article entitled

“Sesen Bio trial of cancer drug marked by misconduct and worrisome side effects, documents

show.” Citing “hundreds of pages of internal documents” and “three people familiar with the

matter,” the article detailed that the clinical trial for Vicineum was “marked by thousands of

violations of study rules, damning investigator conduct, and worrying signs of toxicity the

company did not publicly disclose.” The article summarized:

       Sesen Bio, a small biotech company that developed the bladder cancer drug, spent
       all of this year telling investors that its treatment was on its way to approval. After
       the FDA rejected it, CEO Thomas Cannell, fielding analyst questions on a Monday
       morning conference call, deemed it “a very surprising turn of events.”

       But Sesen’s internal documents — which include safety reports, raw data, and
       communications between employees — suggest a seismic difference between the
       company’s public statements and the realities of the drug’s development. They
       also lift the curtain on revelations that might have played a role in the decision of
       regulators at the FDA, which, consistent with its practice in the case of rejected
       drugs, did not comment on its decision.

       According to the documents, Sesen’s drug, called Vicineum, has led to dangerous
       elevations in liver enzymes that are associated with organ failure and death, which
       the Cambridge, Mass., company did not mention in its filings with the Securities
       and Exchange Commission. The bladder cancer study, which enrolled about 130
       patients, had more than 2,000 violations of trial protocol, including 215 classified
       as “major,” according to company documents. The study’s independent monitors
       reported three investigators to the FDA for particularly egregious violations, calling
       them issues of “serious noncompliance” that “placed subjects at risk of harm,”
       according to the documents.

                                          *       *       *

       In a statement to STAT provided a day before the rejection, Sesen did not deny the
       protocol violations, the investigator misconduct, or the omission of a drug-related
       death in its 2018 presentation. The company said Vicineum was not associated with


                                                 17
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 19 of 42




       life-threatening elevations in liver enzymes, a claim that contradicts multiple
       internal documents.

       “We are confident that we have fully disclosed all relevant data to the FDA,” Sesen
       said. “We stand by the safety and efficacy data of Vicineum,” the company said,
       and as to the accuracy of its public statements, “we stand by the integrity of our
       disclosures and affirm they are based on the best information we have at the time.”

       45.     The STAT article further stated that Vicineum had led to “worrisome side effects,”

including “a serious risk for fatal, drug-induced liver injury.”

       Because that toxin, produced by the bacterium Pseudomonas aeruginosa, can be
       deadly if it reaches the liver, Vicineum has to be administered directly to the site of
       the cancer.

       But data from Sesen’s clinical trials suggested Vicineum was leaking out into the
       body, leading to worrisome side effects, according to internal company documents.
       In clinical trials testing Vicineum against head and neck cancer, one patient died of
       liver failure, according to the documents, and another matched the criteria for a
       clinical rule of thumb called Hy’s Law, meaning a patient is at serious risk for fatal,
       drug-induced liver injury. That risk is particularly serious in the eyes of the FDA,
       and it’s the most common reason drugs are pulled from the market over safety,
       according to an agency guidance.

       A similar pattern emerged in Sesen’s Phase 3 bladder cancer study, called VISTA.
       One patient met the criteria for Hy’s Law, suggesting Vicineum led to serious liver
       toxicity, according to the documents. Another patient was diagnosed with life-
       threatening, drug-induced liver failure, confirmed by biopsy, according to the
       documents.

       In its statement, Sesen said the company “ thoroughly reviewed” data from VISTA
       and “confirmed there were no cases of Hy’s Law based on the clinical criteria as
       stipulated by FDA guidance.” In the head and neck cancer study, “the data showed
       some elevated liver enzymes that have not been determined to be cases of Hy’s
       Law,” Sesen said. Both claims are contradicted by company documents, including
       a clinical report concluding one patient “met the criteria for Hy’s Law” and internal
       communications about a second patient in which one employee wrote “I agree this
       is a Hy’s Law case.”

       46.     The STAT article also revealed that the trials purportedly supporting the BLA were

“plagued by serious investigator misconduct that threatened the integrity of the data.”

       VISTA was also plagued by serious investigator misconduct that threatened the
       integrity of the data, according to documents. In 2017 and 2018, Copernicus, a firm
       Sesen hired to monitor its trial, found three doctors in the study were guilty of


                                                 18
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 20 of 42




       “serious noncompliance,” “continued noncompliance,” and actions that “placed
       subjects at risk of harm,” according to reports sent to the FDA.

       Separately, one investigator had his clinic closed in 2017 after his hospital’s
       disciplinary committee concluded he had engaged in “disgraceful, dishonorable, or
       unprofessional” behavior. A second investigator was found to be back-dating data,
       according to internal Sesen documents, casting serious doubt on any information
       gathered from his clinic. In each case, the company was advised that “the data from
       these affected centers cannot be used in any data analysis” submitted to the FDA,
       according to the documents. Despite that, Sesen included results from both sites in
       its application for Vicineum’s approval, according to the documents.

       In its statement, Sesen did not deny any instances of investigator misconduct in
       VISTA and did not dispute that it submitted tainted data to the FDA. “We are
       confident that we have fully disclosed all relevant data to the FDA,” the company
       said, adding that “great care was taken every step of the way to ensure patient
       safety.”

       47.     On this news, the Company’s share price fell $0.20, or 13%, to close at $1.31 per

share on August 18, 2021, on unusually heavy trading volume.

                               CLASS ACTION ALLEGATIONS

       48.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased

or otherwise acquired Sesen Bio securities between December 21, 2020 and August 17, 2021,

inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are Defendants,

the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors, or assigns, and any entity in which

Defendants have or had a controlling interest.

       49.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Sesen Bio’s shares actively traded on the NASDAQ.

While the exact number of Class members is unknown to Plaintiff at this time and can only be

ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds or

thousands of members in the proposed Class. Millions of Sesen Bio shares were traded publicly


                                                 19
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 21 of 42




during the Class Period on the NASDAQ. Record owners and other members of the Class may be

identified from records maintained by Sesen Bio or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        50.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        51.       Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

        52.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of Sesen Bio; and

                  (c)    to what extent the members of the Class have sustained damages and the

proper measure of damages.

        53.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden




                                                   20
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 22 of 42




of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                              UNDISCLOSED ADVERSE FACTS

       54.     The market for Sesen Bio’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Sesen Bio’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired Sesen Bio’s securities

relying upon the integrity of the market price of the Company’s securities and market information

relating to Sesen Bio, and have been damaged thereby.

       55.     During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of Sesen Bio’s securities, by publicly issuing false and/or misleading statements

and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

herein, not false and/or misleading. The statements and omissions were materially false and/or

misleading because they failed to disclose material adverse information and/or misrepresented the

truth about Sesen Bio’s business, operations, and prospects as alleged herein.

       56.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about Sesen Bio’s financial well-being and prospects. These material misstatements

and/or omissions had the cause and effect of creating in the market an unrealistically positive

assessment of the Company and its financial well-being and prospects, thus causing the

Company’s securities to be overvalued and artificially inflated at all relevant times. Defendants’

materially false and/or misleading statements during the Class Period resulted in Plaintiff and other


                                                 21
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 23 of 42




members of the Class purchasing the Company’s securities at artificially inflated prices, thus

causing the damages complained of herein when the truth was revealed.

                                       LOSS CAUSATION

       57.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       58.     During the Class Period, Plaintiff and the Class purchased Sesen Bio’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                  SCIENTER ALLEGATIONS

       59.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue

of their receipt of information reflecting the true facts regarding Sesen Bio, their control over,

and/or receipt and/or modification of Sesen Bio’s allegedly materially misleading misstatements

and/or their associations with the Company which made them privy to confidential proprietary

information concerning Sesen Bio, participated in the fraudulent scheme alleged herein.




                                                 22
        Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 24 of 42




                     APPLICABILITY OF PRESUMPTION OF RELIANCE
                         (FRAUD-ON-THE-MARKET DOCTRINE)

       60.     The market for Sesen Bio’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Sesen Bio’s securities traded at artificially inflated prices during the Class Period. On

August 12, 2021, the Company’s share price closed at a Class Period high of $4.91 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s securities

relying upon the integrity of the market price of Sesen Bio’s securities and market information

relating to Sesen Bio, and have been damaged thereby.

       61.     During the Class Period, the artificial inflation of Sesen Bio’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about Sesen Bio’s business, prospects, and operations. These material misstatements

and/or omissions created an unrealistically positive assessment of Sesen Bio and its business,

operations, and prospects, thus causing the price of the Company’s securities to be artificially

inflated at all relevant times, and when disclosed, negatively affected the value of the Company

shares. Defendants’ materially false and/or misleading statements during the Class Period resulted

in Plaintiff and other members of the Class purchasing the Company’s securities at such artificially

inflated prices, and each of them has been damaged as a result.

       62.     At all relevant times, the market for Sesen Bio’s securities was an efficient market

for the following reasons, among others:

               (a)     Sesen Bio shares met the requirements for listing, and was listed and

actively traded on the NASDAQ, a highly efficient and automated market;



                                                23
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 25 of 42




               (b)     As a regulated issuer, Sesen Bio filed periodic public reports with the SEC

and/or the NASDAQ;

               (c)     Sesen Bio regularly communicated with public investors via established

market communication mechanisms, including through regular dissemination of press releases on

the national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

               (d)     Sesen Bio was followed by securities analysts employed by brokerage firms

who wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms. Each of these reports was publicly available

and entered the public marketplace.

       63.     As a result of the foregoing, the market for Sesen Bio’s securities promptly digested

current information regarding Sesen Bio from all publicly available sources and reflected such

information in Sesen Bio’s share price. Under these circumstances, all purchasers of Sesen Bio’s

securities during the Class Period suffered similar injury through their purchase of Sesen Bio’s

securities at artificially inflated prices and a presumption of reliance applies.

       64.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects—information

that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the




                                                  24
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 26 of 42




importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

                                       NO SAFE HARBOR

        65.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of Sesen

Bio who knew that the statement was false when made.

                                          FIRST CLAIM

                      Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

        66.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        67.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and


                                                  25
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 27 of 42




other members of the Class to purchase Sesen Bio’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,

took the actions set forth herein.

       68.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Sesen Bio’s securities in violation of Section 10(b) of

the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       69.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Sesen Bio’s financial

well-being and prospects, as specified herein.

       70.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of Sesen Bio’s value and performance

and continued substantial growth, which included the making of, or the participation in the making

of, untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about Sesen Bio and its business operations and future prospects in light

of the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business which operated as a fraud

and deceit upon the purchasers of the Company’s securities during the Class Period.




                                                 26
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 28 of 42




       71.     Each of the Individual Defendants’ primary liability and controlling person liability

arises from the following facts: (i) the Individual Defendants were high-level executives and/or

directors at the Company during the Class Period and members of the Company’s management

team or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and

activities as a senior officer and/or director of the Company, was privy to and participated in the

creation, development and reporting of the Company’s internal budgets, plans, projections and/or

reports; (iii) each of these defendants enjoyed significant personal contact and familiarity with the

other defendants and was advised of, and had access to, other members of the Company’s

management team, internal reports and other data and information about the Company’s finances,

operations, and sales at all relevant times; and (iv) each of these defendants was aware of the

Company’s dissemination of information to the investing public which they knew and/or

recklessly disregarded was materially false and misleading.

       72.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Sesen Bio’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.




                                                 27
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 29 of 42




       73.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of Sesen

Bio’s securities was artificially inflated during the Class Period. In ignorance of the fact that

market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of the

market in which the securities trades, and/or in the absence of material adverse information that

was known to or recklessly disregarded by Defendants, but not disclosed in public statements by

Defendants during the Class Period, Plaintiff and the other members of the Class acquired Sesen

Bio’s securities during the Class Period at artificially high prices and were damaged thereby.

       74.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Sesen Bio was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Sesen Bio securities,

or, if they had acquired such securities during the Class Period, they would not have done so at the

artificially inflated prices which they paid.

       75.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

       76.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company’s securities during the Class Period.




                                                28
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 30 of 42




                                        SECOND CLAIM

                         Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants

        77.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        78.     Individual Defendants acted as controlling persons of Sesen Bio within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and

their ownership and contractual rights, participation in, and/or awareness of the Company’s

operations and intimate knowledge of the false financial statements filed by the Company with the

SEC and disseminated to the investing public, Individual Defendants had the power to influence

and control and did influence and control, directly or indirectly, the decision-making of the

Company, including the content and dissemination of the various statements which Plaintiff

contends are false and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued and

had the ability to prevent the issuance of the statements or cause the statements to be corrected.

        79.     In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        80.     As set forth above, Sesen Bio and Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and



                                                 29
         Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 31 of 42




other members of the Class suffered damages in connection with their purchases of the Company’s

securities during the Class Period.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       (b)     Awarding compensatory damages in favor of Plaintiff and the other Class members

against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: August 19, 2021                        By: /s/ Gregory B. Linkh
                                              GLANCY PRONGAY & MURRAY LLP
                                              Gregory B. Linkh (GL-0477)
                                              230 Park Ave., Suite 358
                                              New York, NY 10169
                                              Telephone: (212) 682-5340
                                              Facsimile: (212) 884-0988
                                              glinkh@glancylaw.com

                                              Robert V. Prongay
                                              Charles H. Linehan
                                              Pavithra Rajesh
                                              1925 Century Park East, Suite 2100
                                              Los Angeles, CA 90067
                                              Telephone: (310) 201-9150
                                              Facsimile: (310) 201-9160




                                                   30
Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 32 of 42




                            THE LAW OFFICES OF FRANK R. CRUZ
                            Frank R. Cruz
                            1999 Avenue of the Stars, Suite 1100
                            Los Angeles, CA 90067
                            Telephone: (310) 914-5007

                            Attorneys for Plaintiff Ryan Bibb




                              31
   Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 33 of 42



                   SWORN CERTIFICATION OF PLAINTIFF


                  SESEN BIO, INC. SECURITIES LITIGATION


  I, Ryan Bibb, certify that:

  1. I have reviewed the Complaint, adopt its allegations, and authorize the filing of a
     Lead Plaintiff motion on my behalf.

  2. I did not purchase the Sesen Bio, Inc. securities that are the subject of this action at
     the direction of plaintiff’s counsel or in order to participate in any private action
     arising under this title.

  3. I am willing to serve as a representative party on behalf of a class and will testify at
     deposition and trial, if necessary.

  4. My transactions in Sesen Bio, Inc. securities during the Class Period set forth in the
     Complaint are as follows:

         (See attached transactions)

  5. I have not sought to serve, nor served, as a representative party on behalf of a class
     under this title during the last three years, except for the following:

  6. I will not accept any payment for serving as a representative party, except to receive
     my pro rata share of any recovery or as ordered or approved by the court, including
     the award to a representative plaintiff of reasonable costs and expenses (including lost
     wages) directly relating to the representation of the class.


  I declare under penalty of perjury that the foregoing are true and correct statements.



  8/18/2021
________________                         _________________________________________
      Date                                            Ryan Bibb
Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 34 of 42




          Ryan Bibb's Transactions in Sesen Bio, Inc. (SESN)
       Date     Transaction Type       Quantity        Unit Price
       5/5/2021       Bought              319.3418            $2.87
       5/5/2021       Bought              534.7594            $2.81
       5/7/2021       Bought               37.7430            $2.65
       5/7/2021       Bought               37.7615            $2.65
      5/10/2021       Bought              203.2519            $2.46
      5/12/2021       Bought              296.2963            $2.43
      5/13/2021       Bought              113.8004            $2.36
      5/20/2021       Bought               50.0000            $2.93
      5/20/2021       Bought                 8.0000           $2.93
      5/25/2021       Bought               69.2064            $2.89
      5/25/2021       Bought               72.6988            $2.91
      5/26/2021       Bought                 5.0000           $3.01
      5/26/2021       Bought                 2.0000           $2.97
      5/26/2021       Bought                 1.0000           $2.99
      5/26/2021       Bought                 1.0000           $2.98
      5/26/2021       Bought              200.0000            $2.93
      5/27/2021       Bought               20.1478            $2.98
      5/27/2021       Bought              635.5954            $3.07
      5/27/2021       Bought              136.9522            $3.07
      5/27/2021       Bought              172.7534            $3.10
      5/27/2021       Bought              380.9549            $3.15
      5/27/2021       Bought              101.5873            $3.15
      5/27/2021       Bought                 1.0000           $3.15
       6/1/2021       Bought                 1.0000           $3.55
       6/1/2021       Bought                 1.0000           $3.51
       6/1/2021       Bought              173.0475            $3.71
       6/2/2021       Bought               90.8870            $3.70
       6/2/2021       Bought               90.0000            $3.74
       6/2/2021       Bought                 1.0000           $3.70
       6/3/2021       Bought               80.0000            $3.60
       6/3/2021       Bought                 1.0000           $3.61
       6/3/2021       Bought                 1.0000           $3.64
       6/3/2021       Bought               80.0000            $3.65
       6/3/2021       Bought               15.0000            $3.65
       6/3/2021       Bought               50.0000            $3.66
       6/3/2021       Bought               15.0000            $3.75
       6/4/2021       Bought              200.0000            $3.70
       6/4/2021       Bought               47.0000            $3.69
       6/4/2021       Bought               50.0000            $3.66
       6/4/2021       Bought              200.0000            $3.70
       6/4/2021       Bought               50.0000            $3.72
Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 35 of 42


       Date     Transaction Type   Quantity      Unit Price
       6/4/2021     Bought             50.0000          $3.73
       6/4/2021     Bought             50.0000          $3.74
       6/4/2021     Bought             50.0000          $3.76
       6/4/2021     Bought             50.0000          $3.75
       6/7/2021     Bought            100.0000          $3.80
       6/7/2021     Bought             20.0000          $3.95
       6/7/2021     Bought             25.0000          $3.91
       6/7/2021     Bought            100.0000          $3.99
       6/7/2021     Bought             75.0000          $4.00
       6/7/2021     Bought             20.0000          $3.94
       6/8/2021     Bought              1.0000          $4.08
       6/8/2021     Bought          4,000.0000          $4.05
       6/8/2021     Bought            500.0000          $4.00
       6/8/2021     Bought             12.0000          $4.02
       6/9/2021     Bought            200.0000          $4.06
       6/9/2021     Bought            100.0000          $4.04
       6/9/2021     Bought            500.0000          $4.10
      6/10/2021     Bought             94.0000          $4.05
      6/15/2021     Bought          1,000.0000          $4.14
      6/17/2021     Bought          7,646.0000          $4.57
      6/17/2021     Bought             20.0000          $4.55
      6/17/2021     Bought             50.0000          $4.50
      6/17/2021     Bought              0.4449          $4.50
      6/18/2021     Bought            828.0000          $4.44
      6/21/2021     Bought            500.0000          $4.27
      6/21/2021     Bought            500.0000          $4.25
      6/21/2021     Bought          1,000.0000          $4.20
      6/21/2021     Bought            200.0000          $4.26
      6/21/2021     Bought          1,000.0000          $4.15
      6/21/2021     Bought            500.0000          $4.23
      6/21/2021     Bought            200.0000          $4.24
      6/21/2021     Bought          1,000.0000          $4.21
      6/21/2021     Bought            200.0000          $4.28
      6/21/2021     Bought            200.0000          $4.27
      6/21/2021     Bought            500.0000          $4.26
      6/21/2021     Bought             25.0000          $4.35
      6/21/2021     Bought             25.0000          $4.34
      6/21/2021     Bought             25.0000          $4.33
      6/21/2021     Bought             25.0000          $4.32
      6/21/2021     Bought             50.0000          $4.30
      6/21/2021     Bought             25.0000          $4.43
      6/21/2021     Bought             25.0000          $4.40
      6/21/2021     Bought            250.0000          $4.43
      6/21/2021     Bought             25.0000          $4.42
Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 36 of 42


       Date     Transaction Type   Quantity      Unit Price
      6/21/2021     Bought             25.0000          $4.42
      6/21/2021     Bought             25.0000          $4.43
      6/21/2021     Bought            250.0000          $4.51
      6/21/2021     Bought             75.0000          $4.52
      6/21/2021     Bought             25.0000          $4.54
      6/21/2021     Bought             25.0000          $4.54
      6/21/2021     Bought             50.0000          $4.45
      6/21/2021     Bought             25.0000          $4.46
      6/21/2021     Bought             20.0000          $4.48
      6/21/2021     Bought             35.0000          $4.40
      6/21/2021     Bought             50.0000          $4.34
      6/21/2021     Bought             20.0000          $4.35
      6/21/2021     Bought             25.0000          $4.42
      6/21/2021     Bought             20.0000          $4.36
      6/21/2021     Bought             25.0000          $4.29
      6/21/2021     Bought             20.0000          $4.34
      6/21/2021     Bought             30.0000          $4.30
      6/21/2021     Bought             35.0000          $4.29
      6/21/2021     Bought            100.0000          $4.26
      6/21/2021     Bought             15.0000          $4.33
      6/21/2021     Bought             10.0000          $4.32
      6/21/2021     Bought             50.0000          $4.27
      6/21/2021     Bought            750.0000          $4.27
      6/21/2021     Bought          1,000.0000          $4.23
      6/21/2021     Bought             50.0000          $4.32
      6/21/2021     Bought             50.0000          $4.29
      6/21/2021     Bought             20.0000          $4.31
      6/21/2021     Bought             50.0000          $4.28
      6/21/2021     Bought            500.0000          $4.32
      6/21/2021     Bought            250.0000          $4.35
      6/21/2021     Bought            500.0000          $4.34
      6/21/2021     Bought             25.0000          $4.34
      6/21/2021     Bought             30.0000          $4.33
      6/21/2021     Bought             50.0000          $4.26
      6/21/2021     Bought            250.0000          $4.25
      6/21/2021     Bought            100.0000          $4.26
      6/21/2021     Bought          1,000.0000          $4.25
      6/21/2021     Bought            500.0000          $4.22
      6/21/2021     Bought            250.0000          $4.23
      6/21/2021     Bought            250.0000          $4.24
      6/21/2021     Bought            150.0000          $4.21
      6/21/2021     Bought            500.0000          $4.20
      6/21/2021     Bought          1,500.0000          $4.17
      6/21/2021     Bought          1,000.0000          $4.22
Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 37 of 42


       Date     Transaction Type   Quantity      Unit Price
      6/21/2021     Bought             50.0000          $4.19
      6/21/2021     Bought            200.0000          $4.22
      6/21/2021     Bought          1,000.0000          $4.23
      6/21/2021     Bought            500.0000          $4.23
      6/21/2021     Bought            500.0000          $4.21
      6/21/2021     Bought            250.0000          $4.14
      6/21/2021     Bought             50.0000          $4.15
      6/21/2021     Bought            125.0000          $4.08
      6/21/2021     Bought             50.0000          $4.15
      6/21/2021     Bought            100.0000          $4.10
      6/21/2021     Bought             50.0000          $4.09
      6/22/2021     Bought             25.0000          $4.08
      6/22/2021     Bought             25.0000          $4.12
      6/22/2021     Bought             50.0000          $4.10
      6/22/2021     Bought             20.0000          $4.14
      6/23/2021     Bought          1,000.0000          $4.07
      6/23/2021     Bought            500.0000          $4.08
      6/23/2021     Bought            250.0000          $4.10
      6/23/2021     Bought            100.0000          $4.12
      6/23/2021     Bought            500.0000          $4.15
      6/23/2021     Bought            150.0000          $4.16
      6/23/2021     Bought            200.0000          $4.20
      6/23/2021     Bought          1,250.0000          $4.13
      6/23/2021     Bought            100.0000          $4.17
      6/23/2021     Bought            200.0000          $4.12
      6/23/2021     Bought          1,000.0000          $4.07
      6/25/2021     Bought            100.0000          $4.15
      6/25/2021     Bought            100.0000          $4.17
      6/28/2021     Bought          1,553.0000          $4.38
      6/29/2021     Bought            200.0000          $4.67
      6/30/2021     Bought            590.0000          $4.58
       7/1/2021     Bought              1.0000          $4.61
       7/1/2021     Bought              4.0000          $4.54
       7/2/2021     Bought            100.0000          $4.38
       7/2/2021     Bought            100.0000          $4.37
       7/2/2021     Bought            100.0000          $4.36
       7/2/2021     Bought            100.0000          $4.35
       7/2/2021     Bought            100.0000          $4.43
       7/2/2021     Bought            100.0000          $4.42
       7/2/2021     Bought            500.0000          $4.44
       7/2/2021     Bought            472.0000          $4.29
       7/2/2021     Bought         23,752.5146          $4.28
       7/2/2021     Bought          2,000.0000          $4.28
       7/2/2021     Bought            500.0000          $4.29
Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 38 of 42


       Date     Transaction Type   Quantity      Unit Price
       7/2/2021     Bought          1,000.0000          $4.30
       7/2/2021     Bought          2,000.0000          $4.30
       7/2/2021     Bought            250.0000          $4.28
       7/2/2021     Bought            500.0000          $4.24
       7/2/2021     Bought            100.0000          $4.26
       7/2/2021     Bought            500.0000          $4.27
       7/2/2021     Bought          1,000.0000          $4.23
       7/2/2021     Bought            100.0000          $4.28
       7/2/2021     Bought          1,000.0000          $4.33
       7/2/2021     Bought            500.0000          $4.32
       7/2/2021     Bought            500.0000          $4.33
       7/2/2021     Bought            500.0000          $4.35
       7/2/2021     Bought          1,000.0000          $4.28
       7/6/2021     Bought             50.0000          $4.31
       7/6/2021     Bought             50.0000          $4.26
       7/6/2021     Bought             50.0000          $4.27
       7/6/2021     Bought          2,000.0000          $4.21
       7/6/2021     Bought            300.0000          $4.16
       7/6/2021     Bought            100.0000          $4.17
       7/6/2021     Bought            400.0000          $4.11
       7/6/2021     Bought            500.0000          $4.09
       7/6/2021     Bought            150.0000          $4.15
       7/6/2021     Bought            150.0000          $4.11
       7/6/2021     Bought            400.0000          $4.06
       7/6/2021     Bought            250.0000          $4.06
       7/6/2021     Bought            150.0000          $4.08
       7/6/2021     Bought            100.0000          $4.15
       7/6/2021     Bought          5,000.0000          $4.07
       7/6/2021     Bought            200.0000          $4.10
       7/6/2021     Bought          1,000.0000          $4.09
       7/6/2021     Bought             50.0000          $4.13
       7/6/2021     Bought          1,000.0000          $4.05
       7/6/2021     Bought            500.0000          $4.06
       7/6/2021     Bought            250.0000          $4.07
       7/6/2021     Bought             25.0000          $4.09
       7/6/2021     Bought            500.0000          $4.14
       7/6/2021     Bought             25.0000          $4.10
       7/6/2021     Bought             25.0000          $4.14
       7/6/2021     Bought            100.0000          $4.10
       7/7/2021     Bought             25.0000          $4.04
       7/7/2021     Bought          2,000.0000          $4.01
       7/7/2021     Bought            200.0000          $4.04
       7/7/2021     Bought            100.0000          $4.07
       7/7/2021     Bought            150.0000          $4.02
Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 39 of 42


       Date     Transaction Type   Quantity      Unit Price
       7/7/2021     Bought            200.0000          $3.98
       7/7/2021     Bought            200.0000          $3.95
       7/7/2021     Bought            400.0000          $3.91
       7/7/2021     Bought             25.0000          $3.93
       7/7/2021     Bought             25.0000          $3.86
       7/7/2021     Bought             25.0000          $3.89
       7/7/2021     Bought            150.0000          $3.93
       7/7/2021     Bought          1,000.0000          $3.81
       7/7/2021     Bought            150.0000          $3.84
       7/7/2021     Bought          1,000.0000          $3.86
       7/7/2021     Bought          1,000.0000          $3.84
       7/7/2021     Bought             25.0000          $3.78
       7/8/2021     Bought            100.0000          $3.79
       7/8/2021     Bought             25.0000          $3.80
       7/8/2021     Bought            100.0000          $3.80
       7/8/2021     Bought          1,000.0000          $3.86
       7/8/2021     Bought            500.0000          $3.89
       7/8/2021     Bought            500.0000          $3.89
       7/8/2021     Bought            250.0000          $3.89
       7/8/2021     Bought            250.0000          $3.88
       7/8/2021     Bought            250.0000          $3.90
       7/8/2021     Bought            100.0000          $3.94
       7/8/2021     Bought            100.0000          $3.90
       7/8/2021     Bought            100.0000          $3.90
       7/8/2021     Bought             50.0000          $3.92
       7/8/2021     Bought             50.0000          $3.93
       7/9/2021     Bought          2,000.0000          $4.01
       7/9/2021     Bought             50.0000          $3.94
       7/9/2021     Bought             50.0000          $3.97
       7/9/2021     Bought             75.0000          $3.96
       7/9/2021     Bought             25.0000          $3.98
       7/9/2021     Bought            500.0000          $4.00
       7/9/2021     Bought          1,000.0000          $4.02
       7/9/2021     Bought            500.0000          $4.01
       7/9/2021     Bought            650.0000          $4.14
       7/9/2021     Bought          1,130.0000          $4.03
       7/9/2021     Bought            998.0000          $4.03
      7/12/2021     Bought          1,070.0000          $4.02
      7/12/2021     Bought              4.0000          $3.98
      7/12/2021     Bought            400.0000          $3.88
      7/12/2021     Bought            200.0000          $3.90
      7/12/2021     Bought            200.0000          $3.89
      7/12/2021     Bought            100.0000          $3.83
      7/13/2021     Bought            100.0000          $3.85
Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 40 of 42


       Date     Transaction Type   Quantity      Unit Price
      7/14/2021     Bought            236.0000          $3.81
      7/14/2021     Bought            745.0000          $3.94
      7/14/2021     Bought              2.0000          $3.95
      7/14/2021     Bought              7.0000          $3.93
      7/16/2021     Bought            200.0000          $3.71
      7/16/2021     Bought            200.0000          $3.71
      7/19/2021     Bought            108.0000          $3.72
      7/19/2021     Bought             50.0000          $3.85
      7/19/2021     Bought             25.0000          $3.89
      7/19/2021     Bought             50.0000          $3.90
      7/19/2021     Bought             50.0000          $3.90
      7/20/2021     Bought            100.0000          $3.84
      7/20/2021     Bought             64.0000          $3.88
      7/20/2021     Bought            379.0000          $3.86
      7/20/2021     Bought              2.0000          $3.83
      7/21/2021     Bought             10.0000          $3.99
      7/23/2021     Bought             10.0000          $3.86
      7/23/2021     Bought             10.0000          $3.85
      7/26/2021     Bought            100.0000          $3.89
      7/26/2021     Bought            500.0000          $3.93
      7/26/2021     Bought            100.0000          $3.91
      7/26/2021     Bought            100.0000          $3.89
      7/26/2021     Bought          2,000.0000          $3.88
      7/26/2021     Bought            940.0000          $3.85
      7/26/2021     Bought            100.0000          $3.83
      7/26/2021     Bought            200.0000          $3.87
      7/26/2021     Bought             50.0000          $3.92
      7/26/2021     Bought             50.0000          $3.89
      7/26/2021     Bought            200.0000          $3.88
      7/26/2021     Bought            200.0000          $3.89
      7/26/2021     Bought             38.0000          $3.80
      7/26/2021     Bought             11.0000          $3.79
      7/27/2021     Bought            100.0000          $3.72
      7/27/2021     Bought             25.0000          $3.70
      7/27/2021     Bought             25.0000          $3.70
      7/27/2021     Bought             25.0000          $3.68
      7/27/2021     Bought             25.0000          $3.64
      7/27/2021     Bought             25.0000          $3.65
      7/27/2021     Bought             25.0000          $3.67
      7/27/2021     Bought             25.0000          $3.59
      7/27/2021     Bought             25.0000          $3.60
      7/27/2021     Bought             25.0000          $3.60
      7/27/2021     Bought             25.0000          $3.60
      7/27/2021     Bought             25.0000          $3.69
Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 41 of 42


       Date     Transaction Type   Quantity      Unit Price
      7/27/2021     Bought             25.0000          $3.75
      7/27/2021     Bought             25.0000          $3.94
      7/28/2021     Bought             25.0000          $3.77
      7/28/2021     Bought             25.0000          $3.82
      7/28/2021     Bought             10.0000          $3.81
      7/28/2021     Bought             15.0000          $3.80
      7/28/2021     Bought             15.0000          $3.80
      7/28/2021     Bought             90.0000          $3.78
      7/28/2021     Bought             35.0000          $3.80
      7/28/2021     Bought             25.0000          $3.77
      7/28/2021     Bought             25.0000          $3.79
      7/28/2021     Bought             25.0000          $3.78
      7/28/2021     Bought            100.0000          $3.78
      7/29/2021     Bought             25.0000          $3.73
      7/29/2021     Bought             25.0000          $3.72
      7/29/2021     Bought             25.0000          $3.70
      7/29/2021     Bought             25.0000          $3.71
      7/29/2021     Bought             50.0000          $3.71
      7/29/2021     Bought             25.0000          $3.67
      7/29/2021     Bought             25.0000          $3.68
      7/29/2021     Bought             25.0000          $3.78
      7/29/2021     Bought             50.0000          $3.78
      7/30/2021     Bought             25.0000          $3.80
      7/30/2021     Bought             75.0000          $3.80
      7/30/2021     Bought              4.0000          $3.70
      7/30/2021     Bought             25.0000          $3.69
      7/30/2021     Bought              1.0000          $3.69
      7/30/2021     Bought            200.0000          $3.70
      7/30/2021     Bought             20.0000          $3.70
      7/30/2021     Bought             50.0000          $3.69
      7/30/2021     Bought             25.0000          $3.68
      7/30/2021     Bought            100.0000          $3.67
      7/30/2021     Bought            100.0000          $3.66
       8/2/2021     Bought             22.0000          $3.76
       8/3/2021     Bought             28.0000          $3.99
       8/3/2021     Bought              9.0000          $3.97
       8/5/2021     Bought             40.0000          $4.03
       8/6/2021     Bought            100.0000          $4.15
       8/6/2021     Bought            100.0000          $4.17
       8/6/2021     Bought            100.0000          $4.13
      8/11/2021     Bought             37.0000          $3.69
      8/11/2021     Bought             59.0000          $3.74
      8/13/2021     Bought          1,499.0000          $5.58
      8/13/2021     Bought            501.0000          $5.48
  Case 1:21-cv-07025-AKH Document 1 Filed 08/19/21 Page 42 of 42




             Ryan Bibb's Transactions in Sesen Bio, Inc. Options
Date        Transaction Type   Contract Type     Exp / Strike Quantity   Price
 6/9/2021    Bought to Open         Call         8/20/21 // $2     20      $2.40
 6/9/2021    Bought to Open         Call         8/20/21 // $2       2     $2.40
6/11/2021    Bought to Open         Call         8/20/21 // $2       4     $2.35
